Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1, 3, 4, 6-13, 15-17, 19-24 and 26-28 are pending. 
	The amendment filed 5/7/2021 which amends claims 1, 19, 24, and 27 has been entered. 
Claims 14, 18 and 25 were canceled by the amendment filed 12/22/2020; and claims 2 and 5 were canceled by the amendment filed 11/25/2019. Claims 6-13 remain withdrawn from further consideration. Claims 1, 3, 4, 15-17, 19-24 and 26-28 are under examination.  
Continuing data and claimed benefit
This application is a 371 of PCT/US2016/028399 filed 4/20/2016, which claims benefit of 62150409 filed 4/21/2015. The elected invention of claims 1, 3, 4, 15-17, 19-24 and 26-28  has support in the provisional application 6250409 which is under examination.
Withdrawal of rejections 
The 112(a) (new matter) rejection of claims 1, 3, 4, 15-17, 19-24 and 26-28 is withdrawn in light of the amendment of claim 1 (filed 5/7/2021).
The 103 rejection of claims 1, 3, 4, 15-17, 19-24 and 26-28 by US 20100105112 (‘112) is withdrawn in light of the new ground 103 rejection (see below ) which is made in view of applicant’s argument filed 5/7/2021.  

            Claim Rejections - 35 USC § 103
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 15-17, 19-24 and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20010031243 (‘243) in view of US 20100105112 (‘112).
‘243 teaches surfactant-containing composition (which is equivalent  to instant “a surfactant molecule” of claim 1)  having formula: L-P-T ([0350], ‘243), wherein L is a polymer or surfactant; P is a hydrophilic polymer; and T is a targeting ligand; wherein the “hydrophilic polymer” is preferably polyethylene glycol (PEG) (see [0356]; [0156], lines 1-2 and [0157], lines 1-5; and [0179], lines 15-17, ‘243); wherein the “polymer” (L) encompasses fluorosurfactant to which PEG is attached wherein  the “fluorosurfactant” (fluorinated surfactant) is a “fluorinated” or “perfluorinated” compound” ([0135], lines 2-5, ‘243);and wherein the “targeting ligand” is a biologically active molecules such as protein, hormone and antibody (claims 1, 4, 24) (see [0357; and [0030], lines 6-9, ‘243).
Then, the formula becomes [fluorinated compound]-PEG-[biologically active molecule].
The following teachings of ‘243 discusses the obviousness that the “fluorinated compound” can be a “polymeric flurorinated fragment” (claim 1). 
‘243 teaches that it is more preferably that the fluorinated compound is a “polyfluorinated compound” wherein the fluorinated compound is mire preferably is “perfluoroether”, suggesting the polymeric perfluoroether (claims 1, 3, 22, 23, 24).
Accordingly, the closely related art (‘112) teaches that fluoropolymer “perfluoroether”  which is soluble in fluorocarbon oil can comprise repeating units ([0058], lines 1-7, ‘112) such as polyfluoropolyether  named “krytox FS(H)” (manufactured by DuPont) have stability in fluorocarbone oils and is suitable for grafting different headgroups of surfactant [advantage] (see [0066], ‘112). Thus, it would have been prima facie obvious to choose “perfluoropolyether” with a reasonable expectation of success because ‘112 has taught the L can be a surfactant  and ‘112 also has taught that  the “perfluoropolyether” is a surfactant which is a “fluorinated polyether (claims 1, 3) as “L” moiety in the formula to obtain the sufactant-containing composition having structure:  [fluorinated polyether]-PEG-[biologically active molecule], as applied to claims 1 and 24. 
 ‘243 teaches that the targeting ligand is in a stabilizing composition ([0046], lines 1-3) and that the targeting ligand can be bound covalently with the compounds or stabilizing materials in the composition (see [0046], lines 4-9, 243), i.e., the “targeting ligand” can be covalently bound  to the “stabilizing material”  ([0289], lines 9-10, ‘243). For example, the “targeting ligand” can be covalently linked to PEG (see [0179], lines 24-25, ‘243) and the  “stabilizing material”  is the “PEG-Telomer” (see [0139], ‘243) wherein the “PEG-Telomer” is ® fluorosurfactant that is PEGylated (see [0135], lines 9-19, ‘243), wherein the “ZONYL®” compound such as “ZONYL®  phosphate” has structure “[F(CF2CF2)3-8CH2 CH2O]1,2 P(O)(O-NH4+)2,1” which is a fluorinated fragment (claim 1) soluble in a fluorous phase (claim 1).
The PEG polymer is bifunctional with the “targeting ligand” bound to a terminus of the PEG polymer wherein PEG is a stabilizing material (see [0323], lines 1-4 and 6-7, 243). The bifunctional PEG (e.g., diamine-PEG) can be used ([0335], lines 31-33, ‘243) to allow one end of the PEG is covalently linked to a lipid compound and other free end of PEG is bound to the “targeting ligand via amide linkage (claims 27, 28) (see [0032], lines 6-7, and [0335], lines 33-41, ‘243). 
Since the “targeting ligand” is the “biologically active molecules” (e.g., protein or antibody) (claim 4)  and since the “targeting ligand” can covalently bound to the “stabilizing material”   which is the “PEG-Telomer” (i.e., pegylated “ZONYL® fluorosurfactant”), and since PEG is bifunctional and capable of linking to different molecules at PEG ends (see above),  the “biologically active molecules”  is chemically bound to the  polymeric fluorinated compound such as “ZONYL®” via PEG, which meets the limitation “a fluorophilic component comprising a polymeric fluorinated fragment  chemically bound to the biologically active fragment via the “polymer group” (claims 1, 24) that is PEG and the limitation  “wherein said polymeric group facilitates stabilization of said surfactant molecule in the non-fluorous phase” (claim 1). This is because, as discussed above, “PEG-Telomer” can function as a stabilizing material ([0139], ‘243).
	Although ‘243 dos not expressly teaches PEG facilitates surfactant stabilization, it has been known in the art (‘112) that PEG improves stabilization of surfactant  containing PEG ([0092], ‘112). Since PEG  is chemically inert and is suitable for used inside droplet ([0084], lines 14-18, ‘112) wherein the phase of the inside droplet (constituted by surfactant molecules) is discontinuous phase comprising head group PEG (see Figure 1A “component 44”; [0050] and [0084], lines 14-15, ‘112); said the discontinuous phase is equivalent to instant “non-fluorous phase (claim 1), the above-mentioned  “PEG improves stabilization for surfactant” means that PEG improves stabilization the surfactant molecule in the non-fluorous phase” (claims 1, 24). 
It is noted that, similar to ‘112, ‘243 also taught the “droplet” formed by the stabilizing material (see [0033], lines 40-41; [0034], ‘243) which is “ZONYL® fluorosurfactant” (see above), i.e., ‘112 and ‘243 taches the subject matter from the same field of endeavor.  
Thus, it would have been prima facie obvious for one skilled in the art before the claimed invention to prepare the surfactant-containing composition (‘243) comprising biologically active fragment covalently linked to the perfluorinated surfactant “PEG-Telomer” wherein PEG moiety improves stabilization of the surfactant, and one skilled in the art would have used the prepared composition for monitoring the location of the composition and/or performing ultrasound 
Regarding the limitation that the biological active molecule facilitate at least one reaction in which at least one molecule in non-fluorous phase can participate (claims 1, 24), although ‘243 does not expressly teaches the limitation, ‘243 teaches that the  mixture of stabilizing materials such as proteins, polymers and surfactants forms droplets ([0033], lines 34-41, ‘243) wherein  the proteins can be contained within the droplets ([0034], lines 4-5, ‘243) wherein the proteins encompasses antigen and immunoglobulins ([0126], ‘243). The “droplets” (‘243) are the common subject matter of the related art (‘112). 
The reference ‘112 teaches that fluorosurfactants can subsequently form the droplets, wherein the droplets can serve as “a reaction site” for certain chemical and/or biological reactions (claims 1, 24) performed within the droplets in addition to advantage that  the droplets allow for the compartmentalization of both hydrophilic and lipophilic compounds so as to prevent cross-contamination of materials (such as proteins and antibodies) thereby being suitable for drop-based biological assays for bioactive agents such as proteins and antibody in hydrophilic phase (i.e., non-fluorous phase ) within droplets, meanwhile the  emulsion of droplets provides sufficient stabilization against aggregation of droplets without interfering with the reaction taking place inside the droplets constituted by the surfactant molecules (see abstract, lines 11-16 and 24-28; and [0087], ‘112). 
The reaction such as in-vitro translation/transcription is carried out inside the droplets ([0028] and [0120], lines 11-14, ‘112) which involves a catalytic reaction (claim 16) as required RNA polymerase catalysis.
Therefore, upon reading the ‘112, one of ordinary skill in the art would have readily form the droplets from the surfactant-containing composition of ‘243 (see above) and would have used the droplet as a reaction site for biological reactions to effectively identify or assay for activity of the bioactive agents such as proteins/emzymes and antibodies with reasonable expectation of success.  

	The following is the obviousness of claims 15, 20-21 and 26.
Though ‘243 does not particularly teaches which non-fluorous phase in which the polymeric fluorinated fragment/compound is soluble. It has been known in the closely relative art (‘112) that the fluorophilic continuous phase (a fluorous phase) is perfluorotributyl amine which is also known as Tri(perfluorobutyl)amine (claims 15, 26) (see [0073], lines 3-4 and 12-13, ‘112).  Both ‘243 and ‘112 have taught that polymeric fluorinated fragment  such as perfluoroether (see [0004], ‘112; and [0020], line 3, ‘243).
In the fluorinated compound “ZONYL®  phosphate” has structure “[F(CF2CF2)3-8CH2 CH2O]1,2 P(O)(O-NH4+)2,1” taught by ‘243 has more 50% hydrogen atom on the carbon atoms of the fluorinated compound are replaced with fluorine atom, as applied to claim 20.
21.
Therefore, the combination of references’ teachings renders the claims prima facie obvious. 
  
The applicants’ response to the above 103 rejection
 The above new grounds of rejection render the applicant’s arguments set forth at pages 7-10 of the response filed 5/7/2021 moot.

                                                  Conclusion
	  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU  whose telephone number is (571)-272-0949.  The examiner can normally be reached on M-F 9:00 am -5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
August 18, 2021